Name: 2007/624/EC: Commission Decision of 27 September 2007 amending Decision 2006/800/EC to prolong the application of the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2007) 4457)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural activity;  agricultural policy;  Europe;  natural environment
 Date Published: 2007-09-28

 28.9.2007 EN Official Journal of the European Union L 253/43 COMMISSION DECISION of 27 September 2007 amending Decision 2006/800/EC to prolong the application of the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2007) 4457) (Only the Bulgarian text is authentic) (2007/624/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Commission Decision 2006/800/EC of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (2) was adopted as one of a number of measures to combat classical swine fever. (2) The Bulgarian authorities have informed the Commission about the evolution of the disease in Bulgaria. (3) Given the epidemiological situation in Bulgaria it is appropriate to prolong the application of the approved eradication and emergency vaccination plans. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2006/800/EC is replaced by the following: Article 4 Applicability This Decision shall apply until 31 December 2007. Article 2 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 27 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 325, 24.11.2006, p. 35.